On Application for Rehearing.
COLEMAN, Justice.
Counsel for the defendant asks that we reconsider that portion of the opinion which holds that an attempt is embraced in the charge of transporting laid in the indictment in the instant case.
Section 42 of Title 14, Code 1940, provides that upon the trial of an indictment for any offense, a jury may, if the evidence warrants it, find the accused guilty of an attempt to commit such offense, without any special count in the indictment for such attempt.
Opinion extended. Application for rehearing overruled.
LIVINGSTON, C. J., SIMPSON and GOODWYN, JJ., concur.